DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2nd, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 2-3 of claim 1 should be corrected to read “… welded to transversely extending metallic rods”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr, Jr (US 4,154,430; hereinafter Pfarr) in view of Shepherd (US 9,695,613) and Pettersson (US 4,023,882).
Regarding claim 1, Pfarr discloses a combination of an earth connector (26 Fig. 2 of Pfarr) and a fence panel (14 Fig. 1 of Pfarr) having a plurality of metallic rods (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr) which are interconnected in a mesh configuration (the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfrarr, which has a mesh configuration), wherein the plurality of rods have a protective coating (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic), the earth connector comprising:
at least one conductive member (26 Fig. 2 of Pfarr) which is in direct electrical contact with at least two of the metallic rods (Col. 4 ¶ 5-6 describe the charge of the fence passing through the conductive member into the ground, meaning that the at least one conductive member is in direct electrical contact with at least two metallic rods as seen in Fig. 2 of Pfarr) at two spaced apart locations on each of the at least two metallic rods (see Annotated Fig. 1 below), and
at least one fastener (see Annotated Fig. 2 below) which is fixed to and which is in electrical contact with the conductive member and which is configured to be electrically connected to at least one earthing conductor (44 Fig. 2 of Pfarr).

    PNG
    media_image1.png
    329
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    656
    media_image2.png
    Greyscale

     Annotated Figure 1 				   Annotated Figure 2

Shepherd teaches a similar fence panel (100 Fig. 1A of Shepherd) that has a plurality of spaced apart and parallel metallic rods (102, 104 Fig. 1A, 2 of Shepherd) which are welded transversely to extending metallic rods at respective points of contact to form a mesh configuration (Col. 8 lines 62-63 of Shepherd states that the rods 102, 104 are welded across one another) and wherein the metallic rods have a protective coating in the form of Galfan coating (Col. 11 lines 46-48 of Shepherd).
Inasmuch as Pfarr and Shepherd disclose fence panels in the form of chain link fabric and fence panels comprising transversely welded metallic rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be obvious to one of ordinary skill in the art to substitute the fence panel of Pfarr with the fence panel of Shepherd. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
	Pettersson teaches a similar earth connector comprising at least one conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base and a side wall (see Annotated Fig. 3 below) having a chisel-shaped edge (17 Fig. 8 of Pettersson), 

    PNG
    media_image3.png
    192
    343
    media_image3.png
    Greyscale

Annotated Figure 3
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence of Pfarr to use the grounding means of the connector taught by Pettersson, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. 
By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, and arranging it onto the substituted fence panel of Pfarr so that it is in contact at two spaced apart locations on each of the metallic rods of the fence panel, as originally disclosed by Pfarr, this would allow for the conductive member of Pettersson to come into direct electrical contact with at least two of the metallic rods, by way of the edge penetrating the Galfan coating of the rods of the fence panel. Such an arrangement would also allow for the base to be spaced apart from the at least two metallic rods when they are in electrical contact with the earth connector. Further, the 
Regarding claim 2, Pfarr as previously modified by Pettersson discloses wherein at least one conductive member (5 Fig. 7 of Pettersson) is welded or clamped to the panel (the conductive member would be clamped to the panel via the screw fastener 8 and nut 24 as shown in Fig. 8 of Pettersson).
Regarding claim 4, Pfarr as previous modified by Pettersson discloses wherein the combination further comprises a stud (8 Fig. 8 of Pettersson) which projects through or from the at least one conductive member (5 Fig. 7 of Pettersson) and to which an earth strap (42 Fig. 2 of Pfarr) is connected.
Regarding claim 8, Pfarr discloses a fence (a fence can be seen in Fig. 1 of Pfarr) comprising:
at least two spaced apart fence posts (16 Fig. 1 of Pfarr),
a fence panel (14 Fig. 1 of Pfarr) which is fixed to the fence posts (this can be seen in Fig. 1 of Pfarr), the fence panel including a plurality of metallic rods in a mesh configuration (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr; the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfrarr, which has a mesh configuration, which are coated with a protective material (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic),
	an earth connector having a conductive member (26 Fig. 2 of Pfarr) in direct electrical engagement with at least two of the metallic rods (Col. 4 ¶ 5-6 describe the charge of the fence passing through the conductive member into the ground, meaning 
	an earthing element in the ground (44 Fig. 2 of Pfarr), and
	an earth strap (42 Fig. 2 of Pfarr) connecting the earth connector to the earthing element (this can be seen in Fig. 2 of Pfarr).
Pfarr does not explicitly disclose wherein the metallic rods of the fence panel are spaced apart, parallel, and welded to transversely extending metallic rods at respective points of contact, nor wherein the conductive member is cup-shaped with a base and a side wall having a chisel-shaped rim or edge which is spaced from the base that penetrates a protective coating to bring the conductive member into direct electrical contact with at least two metallic rods, and when the earth connector is in electrical contact with the rods, the base is spaced apart from the at least two metallic rods.
Shepherd teaches of a similar fence panel (100 Fig. 1A of Shepherd) that has a plurality of spaced apart and parallel metallic rods (102, 104 Fig. 1A, 2 of Shepherd) which are welded transversely to extending metallic rods at respective points of contact to form a mesh configuration (Col. 8 lines 62-63 of Shepherd states that the rods 102, 104 are welded across one another) and wherein the metallic rods have a protective coating in the form of Galfan coating (Col. 11 lines 46-48 of Shepherd).
Inasmuch as Pfarr and Shepherd disclose fence panels in the form of chain link fabric and fence panels comprising transversely welded metallic rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be obvious to one of ordinary skill in the art to substitute the fence panel of Pfarr with In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
	Pettersson teaches a similar earth connector comprising at least one conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base and a side wall (see Annotated Fig. 3 below) having a chisel-shaped edge (17 Fig. 8 of Pettersson), which is spaced from the base, which can be attached to metal structural members (Col. 1 ¶ 4 of Pettersson) and penetrate a coating on such metal structural member via the edge (Col. 5 lines 42-50 of Pfarr).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence disclosed by Pfarr to use the grounding means of the connector of Pettersson, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. 
By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, and arranging it onto the substituted fence panel of Pfarr so that it is in contact at two spaced apart locations on each of the metallic rods of the fence panel, as originally disclosed by Pfarr, this would allow for the conductive member of Pettersson to come into direct electrical contact with at least two of the metallic rods, by way of the edge penetrating the Galfan coating of the rods of the fence panel. Such an arrangement would also allow for the base to be spaced apart from the at least two metallic rods when they are in electrical contact with the earth connector. Further, the .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Shepherd and Pettersson, as applied to claims 1 and 8 above, and in further vie of Schluter (US 8,070,404).
Regarding claim 3, Pfarr does not explicitly disclose wherein there are at least first and second cup-shaped conductive members which are on opposed respective sides of the fence panel and which are fixed to the fence panel and to each other, wherein each cup-shaped conductive member penetrates the protective coating at two spaced apart locations on the same two metallic rods and each base of said conductive member is spaced apart from said two metallic rods.
Schluter teaches a bonding fastener used for electrical grounding that has two conductive members (22 Fig. 8 of Schluter), wherein the spikes (26 Fig. 8 of Schluter) of the conductive members are made from a high strength electrically conductive material (see Col. 3 lines 41-46 of Schluter) and are used to penetrate through a painted surface and into a base metal (52 Fig. 7D of Schluter), in order to form an electrical connection (see Col. 2 lines 45-46 of Schluter).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fence disclosed by Pfarr as modified by Shepherd and Pettersson with the teaching of Schluter, where two conductive members are on opposed sides of a metal structural member, by simply duplicating the conductive member (5 Fig. 7 of Pettersson), to yield the predictable 
By duplicating the conductive member and arranging each member so that they are on opposed respective sides of the fence panel, and having the edge of each member face the Galfan coating of the metallic rods, this would allow for the conductive members to be fixed to the fence panel and to each other by way of the screw and nut fastener, establishing a direct electrical connection of the members to the rods through the penetration of the coating by way of the edges of the members when they are clamped to the panel via the screw and nut fastener. Seeing as to how, with respect to claim 1 above, a first conductive member already penetrates the coating at two spaced apart locations on the same two metallic rods, and each base of the first conductive member is spaced apart from said metallic rods, the second conductive member would meet the same limitations as the first member, as they are arranged opposite one another on the fence panel.
Regarding claim 10, Pfarr does not explicitly disclose wherein there two cup-shaped conductive members which are on respective opposing sides of the fence panel and which are clamped together and onto to the fence panel, wherein each conductive member penetrates the protective coating at two spaced apart locations on the same two metallic rods and each base of said conductive member is spaced apart from said two metallic rods.
Schluter teaches a bonding fastener used for electrical grounding that has two conductive members (22 Fig. 8 of Schluter), wherein the spikes (26 Fig. 8 of Schluter) of the conductive members are made from a high strength electrically conductive material 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fence disclosed by Pfarr as modified by Shepherd and Pettersson with the teaching of Schluter, where two conductive members are on opposed sides of a metal structural member, by simply duplicating the conductive member (5 Fig. 7 of Pettersson), to yield the predictable result of providing a more secure electrical connection of the conductive members with the metallic rods of the fence panel. 
By duplicating the conductive member and arranging each member so that they are on opposed respective sides of the fence panel, and having the edge of each member face the Galfan coating of the metallic rods, this would allow for the conductive members to be clamped to the fence panel and to each other by way of the screw and nut fastener, establishing a direct electrical connection of the members to the rods through the penetration of the coating by way of the edges of the members when they are clamped to the panel via the screw and nut fastener. Seeing as to how, with respect to claim 8 above, a first conductive member already penetrates the coating at two spaced apart locations on the same two metallic rods, and each base of the first conductive member is spaced apart from said metallic rods, the second conductive member would meet the same limitations as the first member, as they are arranged opposite one another on the fence panel.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Shepherd and Pettersson, as applied to claims 1 and 8 above, and in further view of Dolan (US 2008/0217596).
Regarding claim 7, Pfarr does not explicitly disclose wherein the at least one conductive member is in electrical engagement with metallic cladding which is applied to the fence panel.
Dolan teaches a fence assembly that has metallic cladding (12 Fig. 1-4, 6 of Dolan) made of galvanized steel ([0025] of Dolan) that is fixed on a fence panel formed by support rails (14, 15, 16 Fig. 1 of Dolan) and fence posts (17 Fig. 1-4, 6 of Dolan).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence disclosed by Pfarr as modified by Shepherd to fix the metallic cladding onto the fence panel, as taught by Dolan, as in doing so would decrease visibility through the fence, thus increasing its privacy. Seeing as to how the metallic cladding would be fixed to the fence panel, which is also metallic, this would form an electrical connection between the cladding and fence panel, thus bringing it into electrical engagement with the at least one conductive member.
Regarding claim 11, Pfarr does not explicitly disclose wherein the fence further comprises metallic cladding that is fixed to the fence panel and wherein the earth connector is electrically connected to the cladding.
Dolan teaches a fence assembly that has metallic cladding (12 Fig. 1-4, 6 of Dolan) made of galvanized steel ([0025] of Dolan) that is fixed on a fence panel formed by support rails (14, 15, 16 Fig. 1 of Dolan) and fence posts (17 Fig. 1-4, 6 of Dolan).

Response to Arguments
Applicant’s amendments filed on April 26th, 2021 have been fully considered and have overcome the prior rejection under 35 U.S.C. 103. However, upon further consideration, a new grounds of rejection is made in view of Shepherd and Dolan, as noted above.
The Applicant makes the argument with respect to the teaching reference of Pettersson, that the sealing element (19 in Pettersson) of Pettersson’s earth connector would limit the depth to which the edge of the conductive member would be able to penetrate the object. Further, the Applicant also states that due to the disclosed preferred desire of using the connector of Pettersson to form an electrical connection with a more or less flat surface, implying that the connector of Pettersson would not be able to form a connection with the fence panel as claimed.
Examiner respectfully disagrees. Regarding the point of contention that the seal would limit the depth of penetration of the edge of the conductive member, the Examiner would like to note that Pettersson does not limit their connecter in size. Simply In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding the intended use of Pettersson to use the connector on a more or less flat surface, Pettersson does not explicitly state that their connector would not be capable of forming an electrical connector with a surface that is not flat (i.e. rods of a fence panel). As such, the connector of Pettersson would still be capable of forming an electrical connection as claimed, which is further expounded upon above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        06/29/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619